DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                        SUZANNE M. HONIGMAN,
                              Appellant,

                                       v.

 AARON HONIGMAN, as Trustee of the DAN HONIGMAN REVOCABLE
   TRUST, JEFFREY SKATOFF, as Trustee ad litem, and STACY
                        MESCHKE,
                         Appellees.

                                 No. 4D18-871

                                [March 28, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Rosemarie     Scher,    Judge;    L.T.   Case     No.
502013CP004151AXXXXNB.

    E. Cole FitzGerald, III of E. Cole Fitzgerald, III PLLC, West Palm Beach,
for appellant.

   Anya Van Veen, Jeffrey H. Skatoff and Brian M. Spiro of Clark Skatoff,
P.A., Palm Beach Gardens, for appellee Trustee ad Litem.

  Edward Downey of Downey | McElroy, P.A., Palm Beach Gardens, for
appellee Stacy Meschke.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.